





EIGHTH AMENDMENT TO CREDIT AGREEMENT


THIS eighth AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of
December 17, 2018 (the “Eighth Amendment Effective Date”) is entered into among
APOLLO ENDOSURGERY US, INC., a Delaware corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto and ATHYRIUM OPPORTUNITIES II
ACQUISITION LP, as Administrative Agent (the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors party thereto, the Lenders from time to
time party thereto and the Administrative Agent have entered into that certain
Credit Agreement dated as of February 27, 2015 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has entered into that certain Asset Purchase Agreement,
dated as of the date hereof (including all exhibits and schedules thereto, the
“Purchase Agreement”) and attached hereto as Exhibit A, by and among ReShape
Lifesciences Inc. and Borrower;


WHEREAS, pursuant to the terms and subject to the conditions of the Purchase
Agreement, (a) the Borrower shall Dispose of the Apollo Lap-Band Assets (as
defined in the Purchase Agreement (as in effect on the date hereof)) to ReShape
Lifesciences Inc. and (b) the Borrower shall receive consideration in connection
therewith in the form of cash and the ReShape IGB Assets (as defined in the
Purchase Agreement (as in effect on the date hereof));


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below; and


WHEREAS, the Lenders and the Administrative Agent are willing to amend the
Credit Agreement as set forth below, subject to the terms and conditions set
forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments. The Credit Agreement is hereby amended as follows:


(a)    The following defined terms are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:
    
“Eighth Amendment Effective Date” means December 17, 2018.


“IGB Product Acquisition” means the acquisition of the ReShape IGB Assets (as
defined in the Lap-Band Purchase Agreement (as in effect on the Eighth Amendment
Effective Date)) pursuant to the Lap-Band Purchase Agreement.


“Lap-Band Product Sale” means the sale of the Apollo Lap-Band Assets (as defined
in the Lap-Band Purchase Agreement (as in effect on the Eighth Amendment
Effective Date)) pursuant to the Lap-Band Purchase Agreement.
    
“Lap-Band Purchase Agreement” means that certain Asset Purchase Agreement, dated
as of the Eighth Amendment Effective Date, by and among ReShape Lifesciences
Inc. and the Borrower, and all exhibits and schedules thereto.







--------------------------------------------------------------------------------





“Lap-Band Purchase Agreement Transactions” means the Lap-Band Product Sale and
the IGB Product Acquisition.


(b)    The following defined terms in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entireties to read as follows:


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
actually received by any Loan Party or any Subsidiary in respect of any
Disposition, Debt Issuance, Involuntary Disposition, Extraordinary Receipts or
the Lap-Band Product Sale, net of (a) direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees, and sales commissions), (b) taxes paid or payable as a result
thereof, (c) in the case of any Disposition or the Lap-Band Product Sale, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Administrative Agent) on the related property and (d)
in the case of any Extraordinary Receipt, (i) reasonable direct costs incurred
in connection with the collection of such proceeds, awards or other payments and
(ii) insurance and condemnation proceeds that are applied to the repair or
replacement of the applicable property within one (1) year after receipt
thereof; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition, Debt Issuance, Involuntary Disposition,
Extraordinary Receipt or the Lap-Band Product Sale.


“Specified Transaction” means any Acquisition (other than the IGB Product
Acquisition), any Disposition, any sale, transfer or other disposition that
results in a Person ceasing to be a Subsidiary, any Involuntary Disposition, any
Investment that results in a Person becoming a Subsidiary, in each case, whether
by merger, consolidation or otherwise, or any incurrence or repayment of
Indebtedness. For the avoidance of doubt, none of the Lap-Band Purchase
Agreement Transactions shall constitute “Specified Transactions”.


(c)    The definition of “Acquisition” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:


“Acquisition” means (a) with respect to any Person, the acquisition by such
Person, in a single transaction or in a series of related transactions, of (i)
all or any substantial portion of the property of another Person, or any
division, line of business or other business unit of another Person or (ii) at
least a majority of the Voting Stock of another Person, in each case whether or
not involving a merger or consolidation with such other Person and whether for
cash, property, services, assumption of Indebtedness, securities or otherwise or
(b) the IGB Product Acquisition.


(d)    The definition of “Disposition” in Section 1.01 of the Credit Agreement
is hereby amended by (i) replacing the “and” before clause (i) with “,” and (ii)
adding a new clause (j) to read as follows:


and (j) the Lap-Band Product Sale


(e)    Section 2.03(b)(i) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


(i)    (A) Dispositions and Involuntary Dispositions. The Borrower shall
promptly (and, in any event, within three (3) Business Days) prepay the Term
Loan in an aggregate amount equal to 100% of the Net Cash Proceeds of all
Dispositions and Involuntary Dispositions (other than, so long as no Default or
Event of Default exists at the time prepayment would otherwise be required
pursuant to this Section 2.03(b)(i)(A), Net Cash Proceeds of Dispositions and
Involuntary Dispositions during any fiscal year of the Parent not exceeding
$300,000 in the aggregate) to the extent such Net Cash Proceeds are not
reinvested in Eligible Assets within 180 days of the date of such Disposition or





--------------------------------------------------------------------------------





Involuntary Disposition. Any prepayment pursuant to this clause (i)(A) shall be
applied as set forth in clause (iv) below.
        
(B) Lap-Band Product Sale. The Borrower shall promptly (and, in any event,
within three (3) Business Days) prepay the Term Loan in an aggregate amount
equal to 100% of the Net Cash Proceeds of the Lap-Band Product Sale. For the
avoidance of doubt, (x) such Net Cash Proceeds shall include all cash payments
received in connection with the Lap-Band Product Sale after (but not on) the
Eighth Amendment Effective Date and (y) the voluntary prepayment of the Term
Loan made by the Borrower on the Eighth Amendment Effective Date shall not be
subject to this clause (i)(B). Any prepayment pursuant to this clause (i)(B)
shall be applied as set forth in clause (iv) below.


(f)    Section 8.02 of the Credit Agreement is hereby amended by (i) replacing
the “; and” at the end of clause (n) with “;”, (ii) replacing the “.” at the end
of clause (o) with “; and” and adding a new clause (p) to read as follows:


(p)    (i) the IGB Product Acquisition and (ii) Investments represented by
deferred purchase price obligations in connection with the Lap-Band Product Sale
pursuant to the Lap-Band Purchase Agreement.


2.    Conditions Precedent. This Agreement shall be effective upon satisfaction
of the following conditions precedent:


(a)    receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Borrower, the Guarantors, the Lenders and the
Administrative Agent;


(b)    the voluntary prepayment by the Borrower, on the Eighth Amendment
Effective Date, of the outstanding principal amount of the Term Loan by
$10,000,000 (the “December 2018 Prepayment”), such prepayment to be accompanied
by (i) all accrued interest on the principal amount of the Term Loan prepaid and
(ii) all fees, costs, expenses, indemnities and other amounts due and payable
under the Credit Agreement at the time of such prepayment, including without
limitation the exit fee required under Section 2.06(b) of the Credit Agreement
with respect to the December 2018 Prepayment; and


(c)    payment by the Borrower of all unpaid fees, charges and disbursements of
counsel to the Administrative Agent incurred in connection with this Agreement,
the Credit Agreement and the other Investment Documents.


3.    Reaffirmation. Each of the Loan Parties acknowledges and reaffirms (a)
that it is bound by all of the terms of the Investment Documents to which it is
a party and (b) that it is responsible for the observance and full performance
of all Obligations, including without limitation, the repayment of the Term
Loan. Furthermore, the Loan Parties acknowledge and confirm (i) that the Lenders
have performed fully all of their obligations under the Credit Agreement and the
other Investment Documents and (ii) that by entering into this Agreement, the
Lenders do not, except as expressly set forth herein, waive or release any term
or condition of the Credit Agreement or any of the other Investment Documents or
any of their rights or remedies under such Investment Documents or any
applicable law or any of the obligations of the Loan Parties thereunder.


4.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Investment Documents, are hereby ratified and confirmed and
shall remain in full force and effect according to their terms. This Agreement
is a Loan Document.


(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement





--------------------------------------------------------------------------------





and all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Credit Agreement or the Loan Documents.


(c)    The Loan Parties represent and warrant to the Lender that:


(i)    each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Agreement.


(ii)    this Agreement has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting enforceability of
creditors’ rights generally and to general principles of equity.


(iii)    no approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement.


(iv)    (A) the representations and warranties of the Borrower and each other
Loan Party contained in Article VI of the Credit Agreement or any other
Investment Document, or which are contained in any document furnished at any
time under or in connection therewith, are true and correct in all material
respects (and in all respects if any such representation and warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation and
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date and (B) no event has occurred and is continuing
which constitutes a Default or an Event of Default.


(d)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imagine means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


(e)    If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(f)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.




[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
APOLLO ENDOSURGERY US, INC.,

a Delaware corporation


By:    /s/ Todd Newton        
Name:    Todd Newton
Title:    Chief Executive Officer


GUARANTORS:
APOLLO ENDOSURGERY, INC.,

a Delaware corporation


By:    /s/ Todd Newton        
Name:    Todd Newton
Title:    Chief Executive Officer
    
APOLLO ENDOSURGERY INTERNATIONAL, LLC,
a Delaware limited liability company


By:    /s/ Todd Newton        
Name:    Todd Newton
Title:    Chief Executive Officer


LPATH THERAPEUTICS INC.,
a Delaware corporation


By:    /s/ Todd Newton        
Name:    Todd Newton
Title:    Chief Executive Officer







--------------------------------------------------------------------------------











ADMINISTRATIVE AGENT:        ATHYRIUM OPPORTUNITIES II ACQUISITION LP,
a Delaware limited partnership


By:
Athyrium Opportunities Associates II LP, its General Partner



By:
Athyrium GP HOLDINGS LLC, its General Partner



By:    /s/ Andrew C. Hyman        
Name: Andrew C. Hyman
Title: Authorized Signatory





--------------------------------------------------------------------------------







LENDERS:                ATHYRIUM OPPORTUNITIES II ACQUISITION LP,
a Delaware limited partnership


By:
Athyrium Opportunities Associates II LP, its General Partner



By:
Athyrium GP HOLDINGS LLC, its General Partner



By:    /s/ Andrew C. Hyman        
Name: Andrew C. Hyman
Title: Authorized Signatory





